Citation Nr: 0509820	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  04-35 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits resulting from a March 2003 rating decision.

ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to September 
1992.  The appellant is the veteran's attorney.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 attorney fee eligibility 
decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board notes that in his VA Form 9, Appeal to Board of 
Veterans' Appeals (substantive appeal), the appellant failed 
to identify the issue that he was appealing or reference the 
Statement of the Case to which the substantive appeal 
pertained.  Although the Board and the RO were able to apply 
the substantive appeal to the appellant's claim by deducing 
the appellant's intentions from the temporal sequence of the 
filing of the documents contained in the veteran's claims 
folder, for future reference the Board cautions the appellant 
against a practice that is, at best, sloppy.


FINDINGS OF FACT

1.  The Board entered a final decision affirming the RO's 
denial of service connection for arthritis of the shoulders 
in November 1996; a notice of disagreement had been received 
by the VA with respect to that claim after November 18, 1988; 
and the appellant was retained as the veteran's attorney in 
May 1997, within one year of the date of the Board decision.

2.  The written fee agreement signed by the veteran and the 
appellant in May 1997 provided that 20 percent of any past-
due benefits were to be paid to the appellant.

3.  A May 2001 rating decision implemented a December 2000 
Board decision granting entitlement to service connection for 
arthritis of the shoulders; an initial disability evaluation 
of 10 percent was assigned for each shoulder.

4.  The veteran appealed the initial disability evaluations 
assigned in the May 2001 rating decision; the appellant has 
continued to represent the veteran during his appeal.

5.  A March 2003 rating decision resulted in past-due 
benefits being payable to the veteran for the time period 
between October 16, 2002, and March 5, 2003.


CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
May 1997 fee agreement, in the amount of 20 percent of past-
due benefits resulting from a March 5, 2003 rating decision, 
have been met.  38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 
20.609 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In November 1996 the Board denied the veteran's claim of 
entitlement to service connection for arthritis of the 
shoulders.  On May 14, 1997, the veteran retained the 
appellant to represent him at all administrative levels and 
before the United States Court of Appeals for Veterans Claims 
(the Court) (known as the United States Court of Veterans 
Appeals prior to March 1, 1999).  The applicable fee 
agreement is in writing and, in pertinent part, provides that 
the appellant's fee would be equal to no more than 20 percent 
of the total amount of the past-due benefits payable to the 
veteran by reason of a determination of him being entitled to 
such benefits.

The veteran appealed the November 1996 Board decision to the 
Court.  In January 1998 the Court vacated the Board's 
decision and remanded the case to the Board.  In September 
1998 the Board remanded the case to the RO for 
readjudication.  When the case was returned to the Board in 
December 2000, the Board granted the veteran's claim of 
entitlement to service connection for arthritis of the 
shoulders.

In a May 2001 rating decision, implementing the Board's 
December 2000 decision, the RO granted entitlement to service 
connection for degenerative arthritis for each shoulder 
effective from September 17, 1992.  The veteran appealed the 
initial disability evaluation assigned for each shoulder.

In a March 2003 rating decision, the RO awarded an increased 
evaluation for each of the veteran's service-connected 
shoulder disabilities, from 10 to 20 percent disabling, 
effective from October 16, 2002.  (The Board notes that the 
March 2003 rating decision actually awarded the increased 
evaluation for the veteran's service-connected left shoulder 
disability effective from September 16, 2002; however, in a 
July 2004 rating decision, the RO corrected the March 2003 
rating decision to amend the effective date assigned for the 
increased rating for the veteran's left shoulder disability 
from September 16, 2002, to October 16, 2002.  The discussion 
in this case is of the March 2003 rating decision as amended 
by the July 2004 rating decision.)

The appellant is seeking attorney fees based upon the past-
due benefits resulting from the March 2003 rating decision 
regarding the veteran's service-connected shoulder 
disabilities.  The appellant has continued to represent the 
veteran from May 1997 through the course of proceedings 
before the Court, the Board, and the RO.  (The Board notes 
that a separate decision by the Board addresses the veteran's 
on-going claims of entitlement to an initial disability 
rating in excess of 10 percent for arthritis of the left 
shoulder for a period prior to October 16, 2002; entitlement 
to an evaluation higher than 20 percent for arthritis of the 
left shoulder from October 16, 2002, on appeal from an 
initial grant of service connection; entitlement to an 
initial disability rating in excess of 10 percent for 
arthritis of the right shoulder for a period prior to October 
16, 2002; and entitlement to an evaluation higher than 20 
percent for arthritis of the right shoulder from October 16, 
2002, on appeal from an initial grant of service connection.  
The Board's decision in this case does not address the matter 
of the appellant's entitlement to any attorney fees arising 
from the Board's decision on the veteran's appeal.)


Analysis

Attorneys-at-law may charge claimants for their services only 
if the following conditions have been met:  (1) A final 
decision has been promulgated by the Board with respect to 
the issue, or issues, involved; (2) a notice of disagreement 
preceding that decision received on or after November 18, 
1988; and (3) The attorney-at-law was retained not later than 
one year following the date that the decision by the Board 
with respect to the issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c) (West 2002); 38 C.F.R. 
§ 20.609(c) (2004).

Provisions at 38 U.S.C.A. § 5904(d)(2)(A) and 38 C.F.R. § 
20.609(h)(1) govern payment by VA of attorney fees from past-
due benefits resulting from a favorable decision.  According 
to these provisions, the claimant and an attorney may enter 
into a fee agreement providing that payment for the services 
of the attorney will be made directly to the attorney by VA 
of any past-due benefits awarded as a result of a successful 
appeal to the Board or an appellate court or as a result of a 
reopened claim before VA following a prior denial of such 
benefits by the Board or an appellate court.  VA will honor 
such an agreement only if:  (1) The total fee payable 
(excluding expenses) does not exceed 20 percent of the total 
amount of the past-due benefits awarded, (2) The amount of 
the fee is contingent on whether the claim is resolved in a 
manner favorable to the claimant, and (3) The award of past-
due benefits results in a cash payment to a claimant from 
which the fee may be deducted.  38 U.S.C.A. § 5904(d) (West 
2002); 38 C.F.R. § 20.609(h)(1) (2004).

"Past-due benefits" means a nonrecurring payment resulting 
from a benefit, or benefits, granted on appeal or awarded on 
the basis of a claim reopened after a denial by the Board or 
the lump sum payment which represents the total amount of 
recurring cash payments which accrued between the effective 
date of the award, as determined by applicable laws and 
regulations, and the date of the grant of the benefit by the 
agency of original jurisdiction, the Board, or an appellate 
court.  38 C.F.R. § 20.609(h)(3) (2004).

When the benefit granted on appeal, or as the result of the 
reopened claim, is service connection for a disability, the 
"past-due benefits" will be based on the initial disability 
rating assigned by the agency of original jurisdiction 
following the award of service connection. The sum will equal 
the payments accruing from the effective date of the award to 
the date of the initial disability rating decision. If an 
increased evaluation is subsequently granted as the result of 
an appeal of the disability evaluation initially assigned by 
the agency of original jurisdiction, and if the attorney-at-
law represents the claimant or appellant in that phase of the 
claim, the attorney-at-law will be paid a supplemental 
payment based upon the increase granted on appeal, to the 
extent that the increased amount of disability is found to 
have existed between the initial effective date of the award 
following the grant of service connection and the date of the 
rating action implementing the appellate decision granting 
the increase.  38 C.F.R. § 20.609(h)(3)(i) (2004).

In this case, the veteran's claims were not filed until after 
his separation from service in September 1992; therefore, any 
Notice of Disagreement regarding his claims was inherently 
filed subsequent to November 18, 1988.  The veteran retained 
the appellant within one year of the November 1996 Board 
decision denying the veteran's claim of entitlement to 
service connection for arthritis of the shoulders.  In a 
December 2000 Board decision, that benefit-service 
connection for arthritis of the shoulders-was granted.  The 
veteran appealed the disability evaluation initially assigned 
by the RO.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The appellant has continued to represent the veteran in that 
phase of the claim.  An increased evaluation was granted in 
the March 2003 rating decision as a result of the appeal of 
the initial disability evaluation.  The effective date for 
the award of the grant of service connection was September 
17, 1992, the day after the veteran separated from service.  
The date of the rating action granting the increased amount 
of disability was March 5, 2003.  The increased amount of 
disability was found, in the March 2003 rating decision, to 
have existed since October 16, 2002.  Accordingly, the 
increased amount of disability (from October 16, 2002, to 
March 5, 2003) existed between the initial effective date of 
the award following the grant of service connection 
(September 17, 1992) and the date of the rating action 
implementing the appellate decision granting the increase 
(March 5, 2003).  Therefore, the appellant is eligible for 
payment of attorney fees from past-due benefits resulting 
from the March 2003 rating decision.


ORDER

Attorney fees in the amount of 20 percent of past-due 
benefits resulting from a March 5, 2003 rating decision may 
be awarded pursuant to the May 14, 1997, attorney fee 
agreement for the period of time from October 16, 2002, to 
March 5, 2003.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


